Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 27, 2016, by and between EAST WEST BANK (“Bank”) and
CAREDX, INC. (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of January 30, 2015 (as the same may from time to time be amended,
modified, supplemented or restated, including but without limitation by that
certain First Amendment to Loan and Security Agreement dated as of May 12, 2016,
the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement as more fully set
forth herein.

D. Bank has agreed to amend the Loan Agreement in accordance with the terms of
this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 4.1 (Grant of Security Interest). Section 4.1 of the Loan Agreement
is amended and restated as follows:

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule to the Disclosure Letter and for Permitted Liens which are permitted
pursuant to the terms of this Agreement or applicable law to have superior
priority, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any termination of this Agreement, Bank’s Lien on the Collateral shall remain in
effect for so long as any Obligations (other than inchoate indemnity
obligations) are outstanding.

2.2 Section 5.4 (Intellectual Property Collateral). Section 5.4 of the Loan
Agreement is amended and restated as follows:

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for inbound licenses disclosed on the
Schedule to the Disclosure Letter and licenses granted by Borrower to its
customers in the ordinary course of business and over-the-counter software that
is commercially available to the public. To the best of Borrower’s knowledge,
each of the Copyrights, Trademarks and Patents owned by Borrower is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and no claim has been made in
writing to Borrower that any part of the Intellectual Property Collateral
violates the rights of any third party except to the extent such claim could not
reasonably be expected to cause a Material



--------------------------------------------------------------------------------

Adverse Effect. Except as set forth in the Schedule to the Disclosure Letter,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service.

2.3 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is amended by deleting the word “and” after subsection
6.2(vi) and adding the following at the end of subsection 6.2(vii) of the Loan
Agreement:

; and (viii) within thirty (30) days of the last day of each fiscal quarter, a
report signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including but not limited to any subsequent ownership right
of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.

2.4 Section 6.2 (Financial Statements, Reports, Certificates). The last
paragraph of Section 6.2 of the Loan Agreement is amended and restated as
follows:

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report, and the Compliance Certificate, each bearing the physical
signature of the Responsible Officer. Documents required to be delivered
pursuant to the terms of this Section 6.2 (to the extent any such documents are
included in materials filed with the SEC) shall be deemed to have been delivered
on the date on which Borrower posts such documents, or provides a link thereto,
on Borrower’s website on the internet at Borrower’s website address and notifies
Bank in writing of such posting.

2.5 Section 6.8 (Registration of Intellectual Property Rights). Section 6.8 of
the Loan Agreement is amended and restated as follows:

6.8 Registration of Intellectual Property Rights.

(a) Borrower shall register or cause to be registered on an expedited basis (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

(b) Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.

(c) Borrower shall (i) give Bank not less than thirty (30) days prior written
notice of the filing of any applications or registrations with the United States
Copyright Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower; (iii) upon the request of Bank,
either deliver to Bank or file such documents simultaneously with the filing of
any such applications or registrations; (iv) upon filing any such applications
or registrations, promptly provide Bank with a copy



--------------------------------------------------------------------------------

of such applications or registrations together with any exhibits, evidence of
the filing of any documents requested by Bank to be filed for Bank to maintain
the perfection and priority of its security interest in such intellectual
property rights, and the date of such filing.

(d) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
perfection and priority of Bank’s security interest in the Intellectual Property
Collateral.

(e) Borrower shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and trade secrets,
(ii) detect infringements of the Trademarks, Patents and Copyrights and promptly
advise Bank in writing of material infringements detected and (iii) not allow
any material Trademarks, Patents or Copyrights to be abandoned, forfeited or
dedicated to the public without the written consent of Bank, which shall not be
unreasonably withheld.

(f) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section 6.8, provided such audit may not occur more often
than twice per year, unless an Event of Default has occurred and is continuing.
Bank shall have the right, but not the obligation, to take, at Borrower’s sole
expense, any actions that Borrower is required under this Section 6.8 to take
but which Borrower fails to take, after fifteen (15) days’ notice to Borrower.
Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section 6.8.

2.6 Section 7.1 (Dispositions). The last sentence of Section 7.1 of the Loan
Agreement is amended and restated as follows:

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, Borrower shall not Transfer, or permit any of its Subsidiaries
to Transfer, all or any part of its business or property to any member of
Allenex Group, except that this prohibition shall not apply to Transfers between
members of Allenex Group or in connection with Transfers permitted pursuant to
clause (h) of the defined term “Permitted Transfers”.

2.7 Section 7.6 (Distributions). The last sentence of Section 7.6 of the Loan
Agreement is amended and restated as follows:

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, Borrower shall not make any distribution or payment to any
member of Allenex Group (except such prohibition shall not apply to
distributions or payments in connection with clause (h) of the defined term
“Permitted Transfers”).

2.8 Section 7.7 (Investments). The last sentence of Section 7.7 of the Loan
Agreement is amended and restated as follows:

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, other than in connection with the Allenex Acquisition,
Borrower shall not make any Investment in or to any member of Allenex Group,
except that this prohibition shall not apply to Investments made from Borrower
to Allenex in connection with clause (h) of the defined term “Permitted
Transfers”.

2.9 Section 7.13 (Allenex Group Agreements). Section 7.13 of the Loan Agreement
is amended and restated as follows:

7.13 Allenex Group Agreements. Notwithstanding anything to the contrary herein,
except for Indebtedness incurred by Allenex in connection with Investments made
from Borrower to Allenex in connection clause (h) of the defined term “Permitted
Transfers”, Borrower shall not permit any member of Allenex Group to enter into
any new, or modify any existing, material agreements, including without
limitation, any agreements which govern the incurrence of any Indebtedness by
any member of Allenex Group or encumbrance of any assets of any member of
Allenex Group.



--------------------------------------------------------------------------------

2.10 Section 9.2 (Power of Attorney). Section 9.2 of the Loan Agreement is
amended and restated as follows:

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) enter into a short-form intellectual property security agreement consistent
with the terms of this Agreement for recording purposes only or modify, in its
sole discretion, any intellectual property security agreement entered into
between Borrower and Bank without first obtaining Borrower’s approval of or
signature to such modification by amending Exhibits A, B, and C, thereof, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of Borrower where permitted by law;
provided Bank may exercise such power of attorney to sign the name of Borrower
on any of the documents described in clauses (g) and (h) above, regardless of
whether an Event of Default has occurred. The appointment of Bank as Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations (other
than inchoate indemnity obligations) have been fully repaid and performed and
Bank’s obligation to provide advances hereunder is terminated.

3. Exhibit A (Definitions). The following definitions are added to or amended
and restated in Exhibit A to the Agreement as follows:

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral except to the extent
(i) any such property is nonassignable by its terms without the consent of the
licensor thereof or another party (but only to the extent such prohibition on
transfer is enforceable under applicable law, including, without limitation,
Sections 9406 and 9408 of the Code), (ii) the granting of a security interest
therein is contrary to applicable law, provided that upon the cessation of any
such restriction or prohibition, such property shall automatically become part
of the Collateral, or (iii) any such property constitutes the capital stock of a
controlled foreign corporation (as defined in the IRC), in excess of sixty five
percent (65%) of the voting power of all classes of capital stock of such
controlled foreign corporations entitled to vote; provided that in no case shall
the definition of “Collateral” exclude any Accounts, proceeds of the disposition
of any property, or general intangibles consisting of rights to payment.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

(a) Copyrights, Trademarks and Patents;

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;



--------------------------------------------------------------------------------

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Permitted Exclusive Licenses” means exclusive licenses for the use of the
Intellectual Property Collateral of Borrower or any of its Subsidiaries,
provided that (i) no Event of Default has occurred or is continuing at the time
of such license; (ii) the license constitutes an arms-length transaction, the
terms of which, on their face, do not provide for a sale or assignment of any
Intellectual Property Collateral and do not restrict the ability of Borrower or
any of its Subsidiaries, as applicable, to pledge, grant a security interest in
or lien on, or assign or otherwise Transfer any Intellectual Property
Collateral; (iii) Borrower delivers ten (10) days’ prior written notice and a
brief summary of the terms of the proposed license to Bank and delivers to Bank
copies of the final executed licensing documents in connection with the
exclusive license promptly upon consummation thereof; (iv) any such license
could not result in a legal transfer of title of the licensed property but may
be exclusive in respects other than territory and may be exclusive as to
territory only as to discrete geographical areas outside of the United States;
and (v) all upfront payments, royalties, milestone payments or other proceeds
arising from the licensing agreement that are payable to Borrower or any of its
Subsidiaries are paid to a deposit account that is governed by a control
agreement or maintained at Bank.

4. Exhibit A (Definitions). The following definition is deleted from Exhibit A
to the Agreement:

“Intellectual Property”.

5. Exhibit A (Definitions).

5.1 “Permitted Indebtedness”. A new clause (o) is added to the definition of
“Permitted Indebtedness” in Exhibit A to the Agreement as follows:

(o) Indebtedness in connection with Investments permitted pursuant to clause
(l) of the defined term “Permitted Investments”.

5.2 “Permitted Investments”. A new clause (l) is added to the definition of
“Permitted Investments” in Exhibit A to the Agreement as follows:

(l) Investments in connection with Transfers permitted pursuant to clause (h) of
the defined term “Permitted Transfers”.

5.3 “Permitted Transfer”. A new clause (h) is added to the definition of
“Permitted Transfer” in Exhibit A to the Agreement as follows:

(h) cash in an aggregate amount equal to Seven Hundred Fifty Thousand Dollars
($750,000) from Borrower to Allenex to cover Allenex’s inventory expenses
pursuant to that certain Distribution Agreement by and between Allenex (through
its Olerup SSP AB subsidiary) and Conexio Genomics Pty Ltd, dated as of
April 19, 2011.

6. Exhibit B. Exhibit B to the Agreement is replaced with Exhibit B attached
hereto.



--------------------------------------------------------------------------------

7. Exhibit A to UCC Financing Statement. Exhibit A to UCC Financing Statement to
the Agreement is replaced with Exhibit A to UCC Financing Statement attached
hereto.

8. Disclosure Letter to Loan Agreement. A new Schedule 5.4, attached hereto as
Annex 1, is added to the Disclosure Letter in correct numerical order.

9. Limitation of Amendment.

9.1 This Amendment is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

9.2 This Amendment shall be construed in connection with and as part of the Loan
Documents, and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

10. Representations and Warranties. Borrower represents and warrants to Bank as
follows:

10.1(a) the representations and warranties contained in the Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

10.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement;

10.3 The organizational documents of Borrower delivered to Bank on the on or
prior to the date hereof remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

10.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;

10.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any material contractual restriction with a Person binding on Borrower,
(c) any order, judgment or decree of any court or other governmental or public
body or authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

10.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and

10.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

11. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.



--------------------------------------------------------------------------------

12. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

13. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

14. Conditions to Effectiveness. This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of (i) this Amendment by each party
hereto, (ii) an intellectual property security agreement, and (iii) an updated
Corporate Borrowing Certificate, and (b) Borrower’s payment to Bank of an
amendment fee equal to Ten Thousand Dollars ($10,000), plus all Bank Expenses,
which may be debited from any of Borrower’s accounts with Bank.

15. Miscellaneous.

15.1 This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.

15.2 Each provision of this Amendment is severable from every other provision in
determining the enforceability of any provision.

16. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWER: EAST WEST BANK     CAREDX, INC. By:  

 /s/ Linda S. Le Beau

    By:  

 /s/ Charles Constanti

Name:   Linda S. Le Beau     Name:   Charles Constanti Title:   Managing
Director, Life Sciences     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

DEBTOR                   CAREDX, INC. SECURED PARTY:                   EAST WEST
BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b) all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c) all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.



--------------------------------------------------------------------------------

DEBTOR                   CAREDX, INC. SECURED PARTY:                   EAST WEST
BANK

EXHIBIT A to UCC Financing Statement

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b) all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c) all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.



--------------------------------------------------------------------------------

ANNEX 1

Licenses (Section 5.4)

 

  •   PCR Patent License Agreement by and between Roche Molecular Systems, Inc.
and CareDx, Inc., dated November 16, 2004, as amended.

 

  •   Amended and Restated Exclusive License Agreement between Stanford
University and ImmuMetrix, Inc. (now CareDx, Inc.) dated January 27, 2014.



--------------------------------------------------------------------------------

CORPORATE BORROWING CERTIFICATE

 

BORROWER:    CareDx, Inc.    DATE: June 27, 2016

BANK:

   East West Bank   

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized to

Add or Remove

Signatories

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from East West Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.



--------------------------------------------------------------------------------

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

CAREDX, INC.

By:

 

 

Name:

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                                                           of Borrower,
hereby certify as to paragraphs 1 through 5 above, as of the date set

                                     [print title]

forth above.

 

By:

 

 

Name:

 

 

Title:

 

 